Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
IN THE CLAIMS
In claim 1, line 1, “methodcomprising” has been replaced by - -method comprising- -.

Response to Arguments
Applicant’s arguments, see remarks, filed 19 July 2021, with respect to claims 1 - 20 have been fully considered and are persuasive. The rejection of claims 1 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed in view of Applicant’s amendments and arguments and the following statement supports the allowable subject matter.

a second task assignment associated with the store which the first autonomous vehicle is incapable of performing, the second task assignment including one or more activities; transmitting, by the processor and to the selected autonomous vehicle, one or more instructions associated with the second task assignment, the one or more instructions causing the selected autonomous vehicle to perform the one or more activities of the second task assignment and transmitting, by the processor and to the selected autonomous vehicle, one or more instructions associated with the second task assignment, the one or more instructions causing the selected autonomous vehicle to perform the one or more activities of the second task assignment.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See for example U.S. Pub. No. 2019/0025817 A1 to Mattingly et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668